ICJ_116_ArmedActivities_COD_UGA_2001-11-29_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES ACTIVITES ARMEES
SUR LE TERRITOIRE DU CONGO

(REPUBLIQUE DEMOCRATIQUE DU CONGO c. OUGANDA)

ORDONNANCE DU 29 NOVEMBRE 2001

2001

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING ARMED ACTIVITIES
ON THE TERRITORY OF THE CONGO

(DEMOCRATIC REPUBLIC OF THE CONGO v. UGANDA)

ORDER OF 29 NOVEMBER 2001
Mode officiel de citation:
Activités armées sur le territoire du Congo
(République démocratique du Congo c. Ouganda),
ordonnance du 29 novembre 2001, C.LJ. Recueil 2001, p. 660

Official citation:
Armed Activities on the Territory of the Congo

(Democratic Republic of the Congo v. Uganda),
Order of 29 November 2001, 1.C.J. Reports 2001, p. 660

 

N° de vente:
ISSN 0074-4441 Sales number 83 3
ISBN 92-1-070935-7

 

 

 
29 NOVEMBRE 2001

ORDONNANCE

ACTIVITES ARMEES
SUR LE TERRITOIRE DU CONGO

(REPUBLIQUE DEMOCRATIQUE DU CONGO c. OUGANDA)

ARMED ACTIVITIES
ON THE TERRITORY OF THE CONGO

(DEMOCRATIC REPUBLIC OF THE CONGO v. UGANDA)

29 NOVEMBER 2001

ORDER
660

INTERNATIONAL COURT OF JUSTICE

YEAR 2001

29 November 2001

CASE CONCERNING ARMED ACTIVITIES
ON THE TERRITORY OF THE CONGO

(DEMOCRATIC REPUBLIC OF THE CONGO v. UGANDA)

ORDER

Present: President GUILLAUME; Vice-President Sui; Judges RANJEVA,
HERCZEGH, FLEISCHHAUER, KOROMA, VERESHCHETIN, HIGGINS,
PARRA-ARANGUREN, KOOUMANS, REZEK, AL-KHASAWNEH,
BUERGENTHAL, ELARABY; Judges ad hoc VERHOEVEN, KATEKA;
Registrar COUVREUR.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Article 48 of the Statute of the Court and to
Articles 31, 44, 45 and 80 of the Rules of Court,

Makes the following Order:

1. Whereas on 23 June 1999 the Government of the Democratic Repub-
lic of the Congo (hereinafter “the Congo”) filed in the Registry of the
Court an Application instituting proceedings against the Government of
the Republic of Uganda (hereinafter “Uganda”) in respect of a dispute
concerning “acts of armed aggression perpetrated by Uganda on the ter-
ritory of the Democratic Republic of the Congo, in flagrant violation of
the United Nations Charter and of the Charter of the Organization of
African Unity”; whereas in its Application the Congo founds the juris-

4

2001
29 November
Genera! List
No. 116
ARMED ACTIVITIES (ORDER 29 XI 01) 661

diction of the Court on the declarations made by the two States under
Article 36, paragraph 2, of the Statute; and whereas the Congo concludes
its Application with the following submissions:

“Consequently, and whilst reserving the right to supplement and
amplify the present request in the course of the proceedings, the
Democratic Republic of the Congo requests the Court to:

Adjudge and declare that:

(a)

(b)

fc)

(d)

Uganda is guilty of an act of aggression within the meaning of
Article 1 of resolution 3314 of the General Assembly of the
United Nations of 14 December 1974 and of the jurisprudence
of the International Court of Justice, contrary to Article 2, para-
graph 4, of the United Nations Charter;

further, Uganda is committing repeated violations of the
Geneva Conventions of 1949 and their Additional Protocols of
1977, in flagrant disregard of the elementary rules of interna-
tional humanitarian law in conflict zones, and is also guilty of
massive human rights violations in defiance of the most basic
customary law;

more specifically, by taking forcible possession of the Inga
hydroelectric dam, and deliberately and regularly causing mas-
sive electrical power cuts, in violation of the provisions of
Article 56 of the Additional Protocol of 1977, Uganda has
rendered itself responsible for very heavy losses of life among
the 5 million inhabitants of the city of Kinshasa and the sur-
rounding area;

by shooting down, on 9 October 1998 at Kindu, a Boeing 727
the property of Congo Airlines, thereby causing the death of 40
civilians, Uganda has also violated the Convention on Interna-
tional Civil Aviation signed at Chicago on 7 December 1944,
the Hague Convention of 16 December 1970 for the Suppres-
sion of Unlawful Seizure of Aircraft and the Montreal Conven-
tion of 23 September 1971 for the Suppression of Unlawful
Acts against the Safety of Civil Aviation.

Consequently, and pursuant to the aforementioned international
legal obligations, to adjudge and declare that:

(1)

(2)

all Ugandan armed forces participating in acts of aggression
shall forthwith vacate the territory of the Democratic Republic
of the Congo;

Uganda shall secure the immediate and unconditional with-
drawal from Congolese territory of its nationals, both natural
and legal persons;

the Democratic Republic of the Congo is entitled to compensa-
tion from Uganda in respect of all acts of looting, destruction,
removal of property and persons and other unlawful acts attri-

5
ARMED ACTIVITIES (ORDER 29 XI 01) 662

butable to Uganda, in respect of which the Democratic Republic
of the Congo reserves the right to determine at a later date the
precise amount of the damage suffered, in addition to its claim
for the restitution of all property removed”;

2. Whereas on 19 June 2000 the Congo submitted to the Court a
request for the indication of provisional measures pursuant to Article 41
of the Statute; and whereas, by Order of | July 2000, the Court indicated
certain provisional measures;

3. Whereas on 19 July 2000, within the time-limit fixed for that pur-
pose by the Order of the Court dated 21 October 1999, the Congo filed
its Memorial, at the conclusion of which it made the following submis-
sions:

“The Democratic Republic of the Congo, while reserving the right
to supplement or modify the present submissions and to provide the
Court with fresh evidence and pertinent new legal arguments in the
context of the present dispute, requests the Court to adjudge and
declare:

1. That the Republic of Uganda, by engaging in military and
paramilitary activities against the Democratic Republic of the Congo,
by occupying its territory and by actively extending military, logistic,
economic and financial support to irregular forces operating there,
has violated the following principles of conventional and customary
law:

— the principle of non-use of force in international relations, includ-
ing the prohibition of aggression;

— the obligation to settle international disputes exclusively by
peaceful means so as to ensure that international peace and secu-
rity, as well as justice, are not placed in jeopardy;

— respect for the sovereignty of States and the rights of peoples to
self-determination, and hence to choose their own political and
economic system freely and without outside interference;

— the principle of non-interference in matters within the domestic
jurisdiction of States, which includes refraining from extending
any assistance to the parties to a civil war operating on the ter-
ritory of another State;

2. That the Republic of Uganda, by engaging in the illegal exploi-
tation of Congolese natural resources and by pillaging its assets and
wealth, has violated the following principles of conventional and
customary law:

— respect for the sovereignty of States, including over their natural
resources ;

— the duty to promote the realization of the principle of equality of
peoples and of their right of self-determination, and consequently

6
ARMED ACTIVITIES (ORDER 29 XI 01) 663

to refrain from exposing peoples to foreign subjugation, domina-
tion or exploitation;

— the principle of non-interference in matters within the domestic
jurisdiction of States, including economic matters;

3. That the Republic of Uganda, by committing acts of oppres-
sion against the nationals of the Democratic Republic of the Congo,
by killing, injuring, abducting or despoiling those nationals, has vio-
lated the following principles of conventional and customary law:

— the principle of conventional and customary law involving the
obligation to respect and ensure respect for fundamental human
rights, including in times of armed conflict:

— the entitlement of Congolese nationals to enjoy the most basic
rights, both civil and political, as well as economic, social and
cultural;

4. That, in light of all the violations set out above, the Republic
of Uganda shall, to the extent of and in accordance with, the par-
ticulars set out in Chapter VI of this Memorial, and in conformity
with customary international law:

— cease forthwith any continuing internationally wrongful act, in
particular its occupation of Congolese territory, its support for
irregular forces operating in the Democratic Republic of the
Congo, its unlawful detention of Congolese nationals and its
exploitation of Congolese wealth and natural resources;

— make reparation for all types of damage caused by all types of
wrongful act attributable to it, no matter how remote the causal
link between the acts and the damage concerned;

— accordingly make reparation in kind where this is still physically
possible, in particular restitution of any Congolese resources,
assets or wealth still in its possession;

— failing this, furnish a sum covering the whole of the damage suf-
fered, including, in particular, the examples mentioned in para-
graph 6.65 of this Memorial;

— further, in any event, render satisfaction for the insults inflicted
by it upon the Democratic Republic of the Congo, in the form
of official apologies, the payment of damages reflecting the
gravity of the infringements and the prosecution of all those
responsible;

— provide specific guarantees and assurances that it will never
again in the future commit any of the above-mentioned vio-
lations against the Democratic Republic of the Congo”:
ARMED ACTIVITIES (ORDER 29 XI 01) 664

4. Whereas on 20 April 2001, within the time-limit fixed for that pur-
pose by the Order of the Court dated 21 October 1999, Uganda filed its
Counter-Memorial; whereas in Chapter XVIII of its Counter-Memorial
the Ugandan Government contended that “[t]he Republic of Uganda has
for more than seven years been the victim of the military operations and
other destabilizing activities of hostile armed groups either sponsored or
tolerated by successive Congolese governments”; and whereas it added:
“[Njow that the DRC has introduced proceedings, Uganda must take
appropriate steps to ensure that justice is done, and that the responsibil-
ity generated by Congolese policies is recognized”; whereas, in the
section entitled “C. The Counter-Claims” in the same chapter of its
Counter-Memorial, the Ugandan Government stated the following:

“In the first place, the Government of Uganda relies upon various
principles of customary or general international law. Thus the Court
is asked to adjudge and declare that the Democratic Republic of the
Congo is responsible for the following breaches of its obligations
under customary or general international law.

(a) The obligation not to use force against Uganda
(b) The obligation not to intervene in the internal affairs of Uganda

(c) The obligation not to provide assistance to armed groups carry-
ing out military or paramilitary activities in and against Uganda
by training, arming, equipping, financing and supplying such
armed groups

In the second place, the Government of Uganda relies upon

Article 2, paragraph 4 of the United Nations Charter .. .

[That provision] is relied upon to support, in the alternative, the
three obligations of customary law invoked . . . above”;

whereas that chapter of the Counter-Memorial also includes sections
entitled “D. Specific Examples of Congolese Aggression”, “E. The Attack
on the Ugandan Embassy and the Inhumane Treatment of Ugandan
Diplomatic Personnel and Other Ugandan Nationals”, and “F. The
DRC’s Violations of Its Obligations under the Lusaka Agreement”; and
whereas the Ugandan Government concludes its Counter-Memorial with
the following submissions:

“Reserving its right to supplement or amend its requests, the
Republic of Uganda requests the Court:

(1) To adjudge and declare in accordance with international law
ARMED ACTIVITIES (ORDER 29 XT 01) 665

(C) That the Counter-claims presented in Chapter XVIII of the
present Counter-Memorial be upheld.

(2) To reserve the issue of reparation in relation to the Counter-
claims for a subsequent stage of the proceedings” ;

*
* *

5. Whereas on 11 June 2001, at a meeting held by the President of the
Court with the Agents of the Parties, the Congo, invoking Article 80 of
the Rules of Court, raised certain objections to the admissibility of the
counter-claims made in the Counter-Memorial of Uganda; whereas dur-
ing that meeting the two Agents agreed that their respective Govern-
ments would file written observations on the question of the admissibility
of the counter-claims; and whereas time-limits were agreed for this pur-
pose;

6. Whereas on 28 June 2001 the Agent of the Congo filed in the
Registry the written observations of the Congolese Government on the
question of the admissibility of the Respondent's counter-claims; and
whereas, by letter dated 28 June 2001, the Registrar communicated a
copy of those observations to the Ugandan Government;

7. Whereas the Congo in its written observations maintains that
“Uganda’s perfunctory and incomplete claims are incompatible with the
formal requirements [of] Article 80, paragraph 2, of the Rules of Court”;
whereas it contends that

“Tt]he assertions presented by Uganda as counter-claims cannot be
considered to ‘appear’ in the submissions in the Counter-Memorial
[and] neither what the Court is being requested to adjudge and
declare . . . nor, moreover, whether and to what extent Uganda is
asserting a claim for reparation . . . can be determined from the
Counter-Memorial” ;

whereas it states that “[t]he initial difficulty is quite simply to identify,
even broadly, what those ‘claims’ are”; whereas it adds that “[i]t is un-
thinkable that the issue of reparation could be settled — with respect to
the actual principle of the right to reparation, not the modalities of that
reparation — at ‘a subsequent stage of the proceedings’ ”, that “having
once filed its Counter-Memorial, Uganda would no longer be entitled to
formulate one or more counter-claims by presenting demands for repara-
tion” and that “[a]ccordingly, it is necessary either to presume a claim not
appearing in the submissions or to dismiss those submissions as defec-
tive”; and whereas it concludes that there is nothing to “prevent . . . the
Court from declaring Uganda’s ‘claims’ to be incompatible with the
requirements of Article 80, paragraph 2, of the Rules”;

8. Whereas the Congo states, “not only in the alternative but also on a
hypothetical basis”, the following:
ARMED ACTIVITIES (ORDER 29 XI 01) 666

“The Democratic Republic of the Congo will assume for purposes
of its argument that the [counter-]claims relate to the entire (un-
defined) set of facts recounted in Chapter XVIII [of Uganda's
Counter-Memorial], although they cannot be extended to repara-
tions, which are not sought therein. In this connection it will distin-
guish the following four categories of allegations:

— the claim relating to alleged aggression by the Democratic Repub-
lic of the Congo as far as it concerns the period beginning in
1998;

— the claim relating to alleged aggression by the Democratic Repub-
lic of the Congo as far as it concerns the period prior to the cre-
ation of the Democratic Republic of the Congo;

— the claims relating to alleged attacks on Ugandan diplomatic
premises and personnel in Kinshasa;

— the claims relating to alleged violations by the Democratic Repub-
lic of the Congo of the Lusaka Agreements.

The term ‘claim’ is used for convenience hereinafter, even though it
is decidedly inappropriate . . . as a designation for Uganda’s conten-
tions. The Democratic Republic of the Congo will show in any event
that none of those claims, other than the first one, meets the require-
ment of a ‘direct connection’ imposed by Article 80, paragraph 1, of
the Rules of Court”;

9. Whereas the Congo first points out that “Uganda . . . justifies its

occupation of Congolese territory by claiming circumstances of ‘lawful
self-defence’ [and that, alccording to the Respondent, this self-defence
came in response to earlier aggression by the Democratic Republic of the
Congo, of which it claims to have been the victim”; whereas the Congo
adds:

“That aggression allegedly began in 1994, when the Congolese
State was known by another name (Zaire) and was governed by
another Head of State within the context of another political régime.
It is said to have temporarily ceased from May 1997 until May 1998,
when it allegedly resumed. Uganda does not however claim to be
reacting to attacks said to have been carried out against it during all
those periods. The Respondent argues that three .. . periods must be
carefully distinguished in order to identify the ‘acts of aggression’
motivating Uganda’s acts of ‘self-defence’, the third and last period
identified being the only one relevant to the argument”;

and whereas it quotes in this connection from paragraphs 360 to 366 of
Uganda’s Counter-Memorial, wherein Uganda refers, for purposes of the
application of Article 51 of the United Nations Charter to the facts of the
case, to the following “three separate periods”: “from early 1994 to

10
ARMED ACTIVITIES (ORDER 29 XI 01) 667

approximately May 1997”, “the period May 1997 onwards” and “the
period May to August 1998”; whereas the Congo states that:

“[alt this preliminary stage of consideration of the admissibility of
the questions presented by way of counter-claims, it . . . stress[es] the
importance of focusing on the logic underlying the reasoning in
Uganda’s Counter-Memorial[, which ] . . . consists of invoking self-
defence as the justification for its occupation of Congolese territory
from August 1998, in response to aggression allegedly beginning
in May of that year”;

and whereas it infers from this that “/a/ contrario, Uganda does not rely
on events occurring during the first two periods mentioned as support for
its self-defence argument”;

10. Whereas the Congo, referring to the requirement of a “direct con-
nection” laid down by Article 80, paragraph 1, of the Rules of Court,
contends that

“in order for a counter-claim to be accepted as such, [the require-
ment of a ‘direct connection’] presupposes, first, that the new claim
is connected in fact as well as in law with the claims originally for-
mulated by the [applicant] and, second, that the arguments advanced
by the counter-claimant must both support the counter-claim and
enable [it] to refute some or all of the principal claims originally
made against it”;

whereas it states that “[t]he existence of a factual connection has been
assessed by the Court on the basis of several factors, which overall may
be summarized as a requirement of unity of place, action and time”, that
“[glenerally speaking, [a connection in law] presupposes that the legal
subject-matter of the two claims (principal claim and counter-claim) is
identical”, and that “there is [such] a legal connection . . . only if a vio-
lation of the same legal instrument(s) or the same legal rules is at issue in
both claims”; and whereas the Congo adds that

“tlhe practice shows that a direct connection between the counter-
claim and the principal claim requires, in addition to the demonstra-
tion of a relationship in fact and in law between them, that the
counter-claimant’s arguments must both support the counter-claim
and be pertinent for purposes of rebutting the principal claim”;

11. Whereas the Congo states, with respect to the period from May
to August 1998, that “Uganda’s claim . . . satisfies the requirement under
Article 80 of a direct connection in respect both of the existence of factual
and legal links and of the relationship between the claim and the defences
asserted to the principal claim”;

11
ARMED ACTIVITIES (ORDER 29 XI O1) 668

12. Whereas the Congo maintains that this is not so as regards “[t]he
claim relating to alleged aggression by the Democratic Republic of the
Congo as far as it concerns the period prior to [its] creation” ; whereas it
asserts that “the events relating to [these] claims [by Uganda] and those
concerned by the Congo’s Application did not take place during the same
period, far from it”; whereas it considers that “the Respondent has not
shown any relationship between [this] question [which] it presents by way
of counter-claim and any of its defences”; and whereas the Congo further
argues that Uganda

“will not be entitled to vary its arguments at a later stage in the pro-
ceedings by suddenly claiming that the military activities it has con-
ducted since 1998 on the territory of the Congo ultimately represent
a reaction to the various armed actions allegedly taken against it
since 1994 by the Congo”;

whereas it adds that “[sJuch a sudden and radical change in the argument
would breach the principle of good faith, which is manifested in pro-
cedural terms by inter alia the doctrine of estoppel”; and whereas it
explains that, given the increased co-operation which took place between
the Ugandan authorities and the new Congolese authorities upon the
creation of the Democratic Republic of the Congo, Uganda “must be
deemed to have waived a claim for reparation or the right to draw
any legal inferences from events occurring before the social and political
revolution of 1997”;

13. Whereas, in respect of the “claims relating to alleged attacks on
Ugandan diplomatic premises and personnel in Kinshasa”, the Congo
maintains that they “do not meet the requirement of a ‘direct connec-
tion’”, as “those events are devoid of any connection whatsoever, whether
legal or factual, with the subject-matter of the claims initially asserted”
by the Congo; whereas it states that “[these incidents] indisputably
occurred during the same period as that in question in the Democratic
Republic of the Congo’s main claims”, but that the

“attacks on Ugandan premises, property and diplomatic personnel
in Kinshasa, on the one hand, and the aggression suffered by the
Democratic Republic of the Congo, the continuing occupation of
part of its territory, the unlawful exploitation of its natural resources
and the massive violation of fundamental rights of part of its popu-
lation, on the other”,

CE]

do not constitute “facts of the same nature . . .”; whereas it further

States:

“While Uganda argues that there have been violations of the rules
governing treatment of foreign nationals or of those concerning indi-
vidual rights, the Democratic Republic of the Congo’s Application is
based on violations of the principles of non-use of force, non-inter-

12
ARMED ACTIVITIES (ORDER 29 XI 01) 669

vention, sovereignty of States (including over their natural resources),
and of the rules governing the protection of fundamental human
rights, including during times of armed conflict”;

and it concludes in this regard that the Parties cannot be considered as
“pursuling] . . . the same legal aim”;

14. Whereas the Congo also maintains that Uganda’s claims “relating
to alleged violations of the Lusaka Agreements by the Democratic Repub-

lic of the Congo do not meet the requirement of a ‘direct connection’”;
whereas it argues that,

“[wlhile it is conceivable . . . that the Respondent might focus the
debate on alleged prior acts of aggression which it suffered at the
hands of the Applicant . . ., it would appear strange at the very least

to broaden the debate to cover the issue of the Congolese national
dialogue, which involves participants, and raises questions, specific
to the Democratic Republic of the Congo’s internal political régime
and its functioning . . . [and to] the vicissitudes and temporary
difficulties having marked the relations between the Democratic
Republic of the Congo and MONUC...”;

whereas the Congo accordingly concludes that

“Te]ven though it is always possible to establish some links between
those specific issues and the problem of aggression against, and the
occupation of, the Democratic Republic of the Congo . . . it is more
than doubtful that what we find there are, in the words appearing

LED

consistently in the Court’s jurisprudence, facts ‘of the same nature’:

whereas it further observes “that all the categories of events mentioned
above relate to legal rules which are . . . radically different from those
underlying the Democratic Republic of the Congo’s Application”;
whereas in this regard it contends the following:

“(The Congo’s Application] is based essentially on the major
treaty-based and customary principles of the prohibition on the use
of force, non-intervention in internal affairs, respect for the perma-
nent sovereignty of States and their peoples over their natural
resources and the general obligation to respect and enforce human
rights. This part of Uganda’s claims on the other hand is based
exclusively on one particular, specific instrument, referred to as the
Lusaka Agreement, which represents, in the terms used by Uganda,

”

a ‘comprehensive system of public order’. . .”;

and whereas the Congo then goes on to point out that “Article 80 of the
Rules of Court indicates by its very terms that the connection must be
with the subject-matter of the principal claim” and that

13
ARMED ACTIVITIES (ORDER 29 XI 01) 670

“it is not only wrong in terms of fact but also logically impossible to
argue that the subject-matter of the Democratic Republic of the
Congo’s claim could include, even indirectly and remotely, a factual
and legal context which did not even exist at the time it was filed”;

whereas the Congo adds that “this part of [the] counter-claims . . . is not
at the same time a crucial defence argument, as required by Article 80,
paragraph |, of the Rules of Court, as those requirements have been
clarified in the Court’s jurisprudence”; and whereas it concludes as fol-
lows:

“The Democratic Republic of the Congo does not deny Uganda
the right to refer a dispute to the Court concerning any violation of
the Lusaka Agreements, or the Court’s right to adjudicate upon that
violation, That dispute should, however, be referred to the Court in
the normal way, not by the exceptional process of the counter-claims
procedure”;

15. Whereas the Congo maintains finally, “[i]n the further alternative”,
and even assuming, “in any event”, that “all the Ugandan counter-claims
satisfy the requirements of paragraphs 1 and 2 of Article 80”, that those
counter-claims “should not all be joined to the main proceedings pur-
suant to Article 80, paragraph 3, of the Rules of Court”; whereas, in the
Congo’s view, so to join the claims would be contrary to the “require-
ments of the sound administration of justice”; and whereas the Congo
considers that in the present case such joinder “would oblige both the
Court and the Parties to treat as an overall entity issues which are fun-
damentally distinct and separate, are governed by quite different legal
rules and refer to facts having occurred during periods which were in
some cases quite remote from one another”;

16. Whereas at the close of its Written Observations the Congo

“requests the Court to adjudge and declare that the claims put
forward by Uganda in its Counter-Memorial are inadmissible as
counter-claims :

— because they do not satisfy the formal conditions laid down by
Article 80, paragraph 2, of the Rules of Court;

— in the alternative, as regards the claims concerning respectively
the aggression alleged to have been committed by the Congolese
State before May 1997, the alleged attacks on Ugandan diplo-
matic premises and personnel in Kinshasa and the alleged
breaches of the Lusaka Agreements, because they do not satisfy
the condition of “direct connection” laid down by Article 80,
paragraph 1, of the Rules of Court;

— in the further alternative, and in any event, because it would not be
appropriate, on the basis of considerations of expediency deriving
from the requirements of the sound administration of justice, to

14
ARMED ACTIVITIES (ORDER 29 XI 01) 671

join the Ugandan claims to the proceedings on the merits pursuant
to Article 80, paragraph 3, of the Rules of Court”;

17. Whereas on 15 August 2001 the Agent of Uganda filed in the
Registry the observations of his Government on the admissibility of
the counter-claims made in its Counter-Memorial, taking into account
the observations submitted by the Congo; and whereas, by letter dated
15 August 2001, the First Secretary of the Court, Acting Registrar, com-
municated a copy of the Ugandan Government’s observations to the
Congolese Government;

18. Whereas Uganda claims in its Written Observations that “[i]t is
not the case that Article 80, paragraph 2, contains ‘formal require-
ments’” ; whereas it asserts that “the counter-claims are set out in the
Counter-Memorial in appropriate sequence”; whereas it observes that
sections €, D, E, and F of Chapter XVIII of the Counter-Memorial show
the structure and sequence of the statement of Uganda’s counter-claims
and focus upon the bases of those claims, and that it is difficult to see
what further precision could be required; and whereas, in respect of the
Congo’s complaint that “it is not possible to determine if and to what
extent Uganda presents a claim for reparation”, Uganda invokes the
Court’s practice and asserts that “[t]he Submissions in the Counter-
Memorial state the position of Uganda with complete clarity”;

19, Whereas, in respect of the admissibility of its counter-claims,
Uganda sets out “The Criteria for the Application of the Provisions of
Article 80” of the Rules of Court; whereas it states that the Court “has
... set forth a number of ancillary criteria to assist in the application of
the test of direct connection”; whereas it claims that “there is at least one
respect in which [the Congo] departs substantially from the generally rec-
ognized principles concerning the application of Article 80”; whereas it
states that “[t]his departure takes the form of a{n] . . . exposition which
seeks to establish that a condition of admissibility is that the counter-
claim must have a close connection with the means of defence”; and
whereas it adds:

“This argument is baseless in principle and, indeed, . . . the Appli-
cant State accepts that there is no necessary coincidence between a
defence and a counter-claim. In any case, there is no support in
either the doctrine or the jurisprudence for this invention”;

20. Whereas Uganda notes that, in the Congo’s view, “the counter-
claim relating to the use of force in the period May to August 1998 is
admissible” and “Uganda is content to acknowledge this concession” ;
whereas it states “[hJowever, [that] the [Applicant’s] Observations are
silent as to the admissibility of the counter-claim insofar as it relates to
events subsequent to August 1998”; whereas it adds that “Uganda’s

15
ARMED ACTIVITIES (ORDER 29 XI 01) 672

counter-claim describes the continuous and uninterrupted use of force
against Uganda for which the Congolese State bears responsibility from
1994 to the present”; and whereas it concludes on this point that “[t]here
is no basis for limiting the scope of the counter-claim solely to the
period May-August 1998”;

21. Whereas, in regard to the period prior to May 1998, Uganda con-
siders that its claim “satisfies the requirement of a ‘direct connection’
imposed by Article 80, paragraph 1, of the Rules of Court”; whereas it
contends in this connection that, “[b]y conceding the admissibility of the
counter-claim for the period from May through August 1998, the DRC
has effectively conceded its admissibility for the entire period from 1994
to the present”; whereas it argues that “the counter-claim describes a
continuous pattern of behaviour by the DRC, involving the illegal use of
force against ... Uganda without interruption from 1994 to the present”:
whereas it adds that “the heads of the Congolese State have changed, and
the State itself has been renamed, but the illegal activities and the main
actors identified in the counter-claim have continued without interrup-
tion since 1994” and that,

“[in particular, the six armed groups . . ., whose presence in the
DRC was formally acknowledged by the Congolese government
in July 1999, are the same armed groups that carried out regular
attacks against Uganda from Congolese territory in the period
1994-1998” ;

and whereas Uganda concludes from this:

“The unlawful activities conducted or supported by the Congolese
State prior to May 1998 are plainly part of the ‘same complex of
facts’ as those that took place subsequent to that date, and they are
part of the ‘same complex of facts’ as those upon which the DRC’s
own ‘illegal use of force’ claim is based. Thus, the facts upon which
Uganda’s counter-claim is based are directly connected to the sub-
ject matter of the DRC’s claim”;

whereas Uganda further maintains that “[t]here is also a direct legal con-
nection between Uganda’s counter-claim, including that part of it cover-
ing the years 1994-1998, and the original claim presented by the DRC”;
and whereas it states to that effect that “Uganda’s counter-claim is based,
like the DRC’s claim, on the same legal prohibition on the use of force in
international relations, and the same prohibition on providing military
support to irregular armed forces” and that “[t]he counter-claim alleges,

16
ARMED ACTIVITIES (ORDER 29 XI 01) 673

as does the original claim, a violation of Article 2, paragraph 4, of the
United Nations Charter”;

22. Whereas in the section of its Written Observations entitled “The
Counter-Claim Relating to the Attack on the Ugandan Embassy and
the Inhumane Treatment of Ugandan Diplomatic Personnel and Other
Ugandan Nationals” Uganda contends that “[this] counter-claim satis-
fies Article 80, paragraph 1”; whereas it points out in this connection
that:

“All of the criteria this Court has established for determining
compliance with the ‘directly connected’ standard have been met:
the facts at issue are of the same nature [as] many of the facts upon
which the DRC’s claims are based, they are all part of the same fac-
tual complex, and Uganda is pursuing many of the same legal aims
as the Congo”:

and whereas it adds that “the goal of procedural economy would be
served by allowing Uganda’s counter-claim [to] be heard together with
Congo’s claim”; whereas in support of its assertions Uganda refers in
particular to the following passage from the Congo’s Application: “The
Democratic Republic of the Congo founds its case on the armed aggres-
sion [emphasis in the original] which it has suffered since the invasion of
its territory on 2 August 1998, together with all of the... acts resultant
therefrom [emphasis added by Uganda] . . .”; whereas it infers from this
that “by Congo’s own admission, this case is founded, at least in part, on
all of the acts resultant from the purported invasion of its territory on or
around 2 August 1998”; whereas it states that

“(slince the attacks on the Ugandan Embassy and Ugandan nation-
als began just days later on 11 August and were a direct outgrowth
of the hostilities on Congolese territory, Congo’s own logic shows
that the Embassy attacks are directly connected to the DRC’s
claims”;

whereas in order to demonstrate that “[the] facts at the root of this por-
tion of [its] counter-claims are also of the same nature as many of the
so-called facts underpinning Congo’s claim”, it further makes the follow-
ing specific points:

“the DRC accuses Uganda of ‘arbitrary detentions’ and ‘inhuman and
degrading treatment’. Application, p. 9. In a similar vein, Uganda’s
counter-claim attacks the DRC’s unlawful detention and inhumane
treatment of Ugandan diplomatic personnel and other nationals.
Counter-Memorial, paras. 397, 399. Moreover, the DRC accuses

17
ARMED ACTIVITIES (ORDER 29 XI 01) 674

Uganda of ‘looting of public and private institutions’ and ‘theft of
property of the civilian population’. Application, p. 9. Uganda, for
its part, targets Congo’s confiscation of . . . property belonging to
the Government of Uganda and Ugandan diplomatic personnel.
Counter- Memorial, para. 397. Finally, and not least significantly, all
the acts in question were allegedly committed by the armies of the
two States that are parties to this proceeding. Just as DRC troops
were responsible for the attacks on the Ugandan Embassy and
Ugandan nationals, . . . Congo claims that Ugandan troops com-
mitted similar offences” ;

whereas it further states that “[t]he events in dispute . . . took place at the
same time and on the same territory (1.e., the territory of the Democratic
Republic of the Congo)”; and, in support of its contentions concerning a
legal connection, Uganda adds the following:

“At page 17 of its Application, for example, Congo asserts that
Uganda is guilty of ‘human rights violations in defiance of the most
basic customary law’. Elsewhere, the DRC contends that it is
entitled to ‘compensation from Uganda’ for all acts of looting
and theft. Application, p. 19. In a parallel fashion, Uganda’s counter-
claim on this score is based on the DRC’s ‘breaches of the standard
of general international law based upon universally recognized stan-
dards of human rights’, Counter-Memorial, para. 407, and demands
compensation for the unlawful expropriation of Ugandan property.
Counter-Memorial, para. 408”;

23. Whereas, in respect of its “Counter-Claim Relating to the DRC’s
Violations of Its Obligations under the Lusaka Agreement”, Uganda
asserts that

“[tlhe Lusaka Agreement . . . addresses the same issues as those
addressed by the DRC in its Application and Memorial: armed con-
flict between Uganda and the DRC; the presence of Ugandan armed
forces on Congolese territory; the timing and conditions for the
withdrawal of such forces; the harbouring of armed groups seeking
to destabilize neighbouring countries; the support of irregular forces
operating against neighbouring countries; the obligation to refrain
from harbouring or supporting such forces; and the commitment to
disarm and demobilize them”;

and that that Agreement

18
ARMED ACTIVITIES (ORDER 29 XI 01) 675

“establishes a comprehensive system of public order whose purpose
is to end the armed conflict in the Democratic Republic of the
Congo, the very same armed conflict that is the subject matter of the
DRC’s Application, and to bring peace and stability to the DRC,
Uganda and neighbouring countries”:

whereas Uganda also denies the Congo’s argument that, “[as] the Lusaka
Agreement was signed on 10 July 1999, which [was] subsequent to the
filing of the Application on 23 June 1999”, that claim “refers to a period
of time different from that referred to in the claim of the Democratic
Republic of the Congo”; whereas it states in this regard that “[i]n fact,
the DRC’s Memorial complains of Uganda’s alleged occupation of Con-
golese territory right up to the time of its filing — 19 July 2000 — which
is approximately one year after the Lusaka Agreement became effective”;
and whereas it notes that the Congo in its Memorial “accuse[s] Uganda
of specific acts of armed aggression between August 1999 and March
2000 . . . [and] of violating the Lusaka Agreement by virtue of armed
activities on Congolese territory between 14 and 16 August 1999”;
whereas Uganda concludes from the foregoing that:

“[its] counter-claim relating to the DRC’s violations of the Lusaka
Agreement is admissible under Article 80 of the Rules of Court, and
the DRC’s challenge must be rejected”;

24. Whereas at the close of its Written Observations Uganda requests
the Court:

“First, to decide that the counter-claims presented in the Counter-
Memorial satisfy the provisions of Article 80 of the Rules of Court;
and

Second, to reject all the requests prescribed in the Observations of
the Democratic Republic of the Congo dated 25 June 2001”;

25. Whereas, by letter dated 5 September 2001, the Congo submitted
comments on Uganda’s written observations, and whereas it further
stated in that letter that it “holds itself fully at the Court’s disposal to
amplify its arguments further at such oral hearings as the Court may con-
sider it appropriate to hold”; and whereas, by letter dated 8 October
2001, Uganda noted that “[these] further comments offered on behalf of
the Democratic Republic of the Congo were not . . . requested by the
Court and were presented without authorization”, that “[i]n the circum-
stances, the letter signed by the Agent of the Democratic Republic of the
Congo cannot form part of the pleadings in the case” and that “[t]he

19
ARMED ACTIVITIES (ORDER 29 XT 01) 676

Republic of Uganda accordingly refrains from commenting upon the
substance of the issues raised in the letter signed by the Agent of the
Democratic Republic of the Congo and reserves its position on the
matters raised therein”;

26. Whereas, having received full and detailed written observations
from each of the Parties, the Court is sufficiently well informed of
the positions they hold with regard to the admissibility of the claims
presented as counter-claims by Uganda in its Counter-Memorial;
and whereas, accordingly, it does not appear necessary to hear the
Parties further on the subject;

x * x

27, Whereas Article 80 of the Rules of Court in the version applicable

to the present proceedings provides:

“1. A counter-claim may be presented provided that it is directly
connected with the subject-matter of the claim of the other party and
that it comes within the jurisdiction of the Court.

2. A counter-claim shall be made in the Counter-Memorial of the
party presenting it, and shall appear as part of the submissions of
that party.

3. In the event of doubt as to the connection between the question
presented by way of counter-claim and the subject-matter of the
claim of the other party the Court shall, after hearing the parties,
decide whether or not the question thus presented shall be joined to
the original proceedings” ;

28. Whereas it is necessary for the Court to consider whether the
Ugandan claims in question constitute “counter-claims” and, if so,
whether they fulfil the conditions set out in Article 80 of the Rules of
Court;

29. Whereas, in its Order of 17 December 1997 in the case concerning
Application of the Convention on the Prevention and Punishment of the
Crime of Genocide, the Court stated that:

“a counter-claim has a dual character in relation to the claim of the
other party; whereas a counter-claim is independent of the principal
claim in so far as it constitutes a separate ‘claim’, that 1s to say an
autonomous legal act the object of which is to submit a new claim to
the Court, and, whereas at the same time, it is linked to the principal
claim, in so far as, formulated as a ‘counter’ claim, it reacts to it;
whereas the thrust of a counter-claim is thus to widen the original
subject-matter of the dispute by pursuing objectives other than the
mere dismissal! of the claim of the Applicant in the main proceedings
— for example, that a finding be made against the Applicant; and,
whereas in this respect, the counter-claim is distinguishable from a
defence on the merits” (Z C.J. Reports 1997, p. 256, para. 27);

20
ARMED ACTIVITIES (ORDER 29 XJ 01) 677

and whereas in the present case the claims presented as counter-claims by
Uganda in its Counter-Memorial seek, over and above the dismissal of
the claims made by the Congo, a ruling establishing the Congo’s respon-
sibility and awarding reparations on that account; and whereas such
claims constitute “counter-claims” ;

30. Whereas the Congo does not deny that Uganda’s claims fulfil the
“jurisdictional” condition laid down in paragraph 1 of Article 80 of the
Rules of Court; whereas it contends, however, that those claims are
inadmissible as counter-claims because they do not fulfil the other con-
ditions set out in that provision;

xO

31. Whereas the Congo asserts as its principal argument that “the
claims put forward by Uganda in its Counter-Memorial are inadmis-
sible as counter-claims” on the ground that they “do not satisfy the
formal conditions laid down by Article 80, paragraph 2, of the Rules
of Court”;

32. Whereas Article 80, paragraph 2, of the Rules of Court provides
that “[a] counter-claim shall be made in the Counter-Memorial of the
party presenting it, and shall appear as part of the submissions of that
party”; whereas the counter-claims of Uganda were set out in various
sections of Chapter XVIII of its Counter-Memorial entitled “The State
Responsibility of the DRC and the Counter-Claims of the Republic of
Uganda”; whereas those claims refer to acts by which the Congo is said
to have violated a number of international obligations in regard to
Uganda; and whereas Uganda. in the submissions in its Counter-
Memorial, requests the Court

“(1) To adjudge and declare in accordance with international law
(C) That the Counter-claims presented in Chapter XVIII of
the present Counter-Memorial be upheld.

(2) To reserve the issue of reparation in relation to the Counter-
claims for a subsequent stage of the proceedings”:

33. Whereas Uganda’s counter-claims could have been presented in a
clearer manner; whereas, however, their presentation does not deviate
from the requirements of Article 80, paragraph 2, of the Rules of Court
to such an extent that they should be held inadmissible on that basis;
whereas, moreover, it was permissible for Uganda to refer to a request
for reparation without the modalities thereof being stated at this stage;
and whereas the Congo’s principal submission must therefore be denied;

21
ARMED ACTIVITIES (ORDER 29 XI OL) 678

34. Whereas the Congo contends in the alternative that

“the claims concerning respectively the aggression alleged to have
been committed by the Congolese State before May 1997, the alleged
attacks on Ugandan diplomatic premises and personnel in Kinshasa
and the alleged breaches of the Lusaka Agreements . . . do not
satisfy the condition of ‘direct connection’ laid down by Article 80,
paragraph 1, of the Rules of Court”,

and that Uganda’s counter-claims in this respect are therefore inadmis-
sible as such;

*

35. Whereas the Court has in its jurisprudence already had occasion to
state in the following terms the reasons why the admissibility of a coun-
ter-claim as such is contingent on the condition of a “direct connection”
set out in Article 80, paragraph I, of the Rules of Court: “whereas the
Respondent cannot use [the counter-claim procedure] . . . to impose on
the Applicant any claim it chooses, at the risk of infringing the Appli-
cant’s rights and of compromising the proper administration of justice”
(Application of the Convention on the Prevention and Punishment of the
Crime of Genocide (Bosnia and Herzegovina v. Yugoslavia), Counter-
Claims, Order of 17 December 1997, I. C.J. Reports 1997, p. 257, para. 31;
Oil Platforms (Islamic Republic of Iran v. United States of America),
Counter-Claim, Order of 10 March 1998, LC.J. Reports 1998, p. 203,
para. 33);

36. Whereas the Rules of Court do not however define what is meant
by “directly connected”; whereas it is for the Court to assess whether the
counter-claim is sufficiently connected to the principal claim, taking
account of the particular aspects of each case; and whereas, as a general
rule, whether there is the necessary direct connection between the claims
must be assessed both in fact and in law:

37. Whereas it is appropriate in this case for the Court to consider
Uganda's counter-claims under separate heads, according to whether
they refer to: (1) acts of aggression allegedly committed by the Congo
against Uganda; (2) attacks on Ugandan diplomatic premises and per-
sonnel in Kinshasa and on Ugandan nationals for which the Congo is
alleged to be responsible; and (3) alleged violations by the Congo of the
Lusaka Agreement;

Ba

38. Whereas, in respect of Uganda’s first counter-claim (acts of
aggression allegedly committed by the Congo against Uganda), the

22
ARMED ACTIVITIES (ORDER 29 XJ 01) 679

Congo maintains that the counter-claim satisfies the requirement under
Article 80 of a direct connection only for the period from May to August
1998; whereas, as already recalled above (see paragraph 36), as a general
rule, the existence of a direct connection between the counter-claim and
the principal claim must be assessed both in fact and in law; whereas,
contrary to the Congo’s contention. the establishment of such a connec-
tion is not subject to the condition that “the counter-claimant’s argu-
ments must both support the counter-claim and be pertinent for the pur-
poses of rebutting the principal claim”; whereas it is evident from the
Parties’ submissions that their respective claims relate to facts of the same
nature, namely the use of force and support allegedly provided to armed
groups; whereas, while Uganda’s counter-claim ranges over a longer
period than that covered by the Congo’s principal claim, both claims
nonetheless concern a conflict in existence between the two neighbouring
States, in various forms and of variable intensity, since 1994; whereas
they form part of the same factual complex; and whereas each Party
seeks to establish the other’s responsibility based on the violation of the
principle of the non-use of force incorporated in Article 2, paragraph 4,
of the United Nations Charter and found in customary international law,
and of the principle of non-intervention in matters within the domestic
jurisdiction of States; whereas the Parties are thus pursuing the same
legal aims;

39. Whereas the Court considers that the first counter-claim submitted
by Uganda is thus directly connected, in regard to the entire period
covered, with the subject-matter of the Congo’s claims;

*

40. Whereas, in respect of Uganda’s second counter-claim (attacks on
Ugandan diplomatic premises and personnel in Kinshasa, and on Ugan-
dan nationals, for which the Congo is alleged to be responsible), it is evi-
dent from the case file that the facts relied on by Uganda occurred
in August 1998, immediately after its alleged invasion of Congolese ter-
ritory; whereas each Party holds the other responsible for various acts of
oppression allegedly accompanying an illegal use of force; whereas these
are facts of the same nature, and whereas the Parties’ claims form part of
the same factual complex mentioned in paragraph 38 above; and whereas
each Party seeks to establish the responsibility of the other by invoking,
in connection with the alleged illegal use of force, certain rules of con-
ventional or customary international law relating to the protection of
persons and property; whereas the Parties are thus pursuing the same
legal aims;
ARMED ACTIVITIES (ORDER 29 XI 01) 680

41. Whereas the Court considers that the second counter-claim sub-
mitted by Uganda is therefore directly connected with the subject-matter
of the Congo’s claims;

*

42. Whereas, in respect of Uganda’s third counter-claim (alleged vio-
lations by the Congo of the Lusaka Agreement), it is to be observed from
the Parties’ submissions that Uganda’s claim concerns quite specific
facts; whereas that claim refers to the Congolese national dialogue, to the
deployment of the United Nations Organization Mission in the Demo-
cratic Republic of the Congo (MONUC) and to the disarmament and
demobilization of armed groups; whereas these questions, which relate to
methods for solving the conflict in the region agreed at multilateral level
in a ceasefire accord having received the “strong support” of the United
Nations Security Council (resolutions 1291 (2000) and 1304 (2000)), con-
cern facts of a different nature from those relied on in the Congo's
claims, which relate to acts for which Uganda was allegedly responsible
during that conflict; whereas the Parties’ respective claims do not there-
fore form part of the same factual complex; and whereas the Congo seeks
to establish Uganda's responsibility based on the violation of the rules
mentioned in paragraph 38 above, whilst Uganda seeks to establish the
Congo’s responsibility based on the violation of specific provisions of the
Lusaka Agreement: whereas the Parties are thus not pursuing the same
legal aims;

43. Whereas the Court considers that the third counter-claim sub-
mitted by Uganda is therefore not directly connected with the subject-
matter of the Congo’s claims;

* Ox

44. Whereas, at the conclusion of its Written Observations, the Congo
submitted in the further alternative that: “it would not be appropriate,
on the basis of considerations of expediency deriving from the require-
ments of the sound administration of justice, to join the Ugandan claims
to the proceedings on the merits pursuant to Article 80, paragraph 3, of
the Rules of Court”; and whereas the Court, having found that the first
and second counter-claims submitted by Uganda are directly connected
with the subject-matter of the Congo’s claims, takes the view that, on the
contrary, the sound administration of justice and the interests of pro-
cedural economy call for the simultaneous consideration of those
counter-claims and the principal claims;

24
ARMED ACTIVITIES (ORDER 29 XI 01) 681

45. Whereas, in light of the foregoing, the Court considers that the
first and second counter-claims submitted by Uganda are admissible as
such and form part of the present proceedings; and whereas the Court
considers, conversely, that such is not the case with respect to Uganda’s
third counter-claim;

* *

46. Whereas a decision given on the admissibility of a counter-claim
taking account of the requirements of Article 80 of the Rules of Court in
no way prejudges any question with which the Court would have to deal
during the remainder of the proceedings;

47. Whereas, in order to protect the rights which third States entitled
to appear before the Court derive from the Statute, the Court instructs
the Registrar to transmit a copy of this Order to them;

48. Whereas when, in accordance with the provisions of its Rules, the
Court decides, in the interests of the proper administration of justice, to
rule on the respective claims of the Parties in a single set of proceedings,
it must not, for all that, lose sight of the interest of the Applicant to have
its claims decided within a reasonable time-period;

49. Whereas, during the meeting which the President of the Court held
on 11 June 2001 with the Agents of the Parties (see paragraph 5 above),
each of the Parties indicated that it wished to be able to file a further
written pleading on the merits; whereas the two Agents were invited to
express their views as to suitable time-limits to be fixed for the filing of
these further pleadings in the event that the Court decided that their sub-
mission was necessary; whereas each Party responded that, in that event,
it would wish to have a time-limit of six months to prepare its pleading:
whereas such a time-limit appears reasonable in this case;

50. Whereas, taking into account the conclusions it has reached
above regarding the admissibility of the Ugandan counter-claims, the
Court considers it necessary for the Congo to file a Reply and
Uganda a Rejoinder, addressing the claims of both Parties in the
current proceedings; and whereas, as the Court has already decided
in other cases (see Application of the Convention on the Prevention
and Punishment of the Crime of Genocide ( Bosnia and Herzegovina v.
Yugoslavia), Counter-Claims, Order of 17 December 1997, LC J.
Reports 1997, p. 260, para. 42; Où Platforms (Islamic Republic of
Tran v. United States of America), Counter-Claim, Order of 10 March
1998, LC.J. Reports 1998, p. 206, para. 45; Land and Maritime
Boundary between Cameroon and Nigeria, Order of 30 June 1999,
LC J. Reports 1999, p. 986), it is also necessary, in order to ensure
strict equality between the Parties, to reserve the right of the Congo
to present its views in writing a second time on the Ugandan counter-

25
ARMED ACTIVITIES (ORDER 29 XI O1) 682

claims, in an additional pleading which may be the subject of a subse-
quent Order;

51. For these reasons,
THE COURT,
(A) (1) Unanimously,

Finds that the first counter-claim submitted by the Republic of Uganda
in its Counter-Memorial is admissible as such and forms part of the cur-
rent proceedings:

(2) By fifteen votes to one,

Finds that the second counter-claim submitted by the Republic of
Uganda in its Counter-Memorial is admissible as such and forms part of
the current proceedings;

IN FAVOUR: President Guillaume; Vice-President Shi: Judges Ranjeva,
Herezegh, Fleischhauer, Koroma, Vereshchetin, Higgins, Parra-
Aranguren, Kooijmans, Rezek, Al-Khasawneh, Buergenthal, Elaraby:
Judge ad hoc Kateka;

AGAINST: Judge ad hoc Verhoeven;

(3) Unanimously,

Finds that the third counter-claim submitted by the Republic of Uganda
in its Counter-Memorial is inadmissible as such and does not form part
of the current proceedings;

(B) Unanimously,

Directs the Democratic Republic of the Congo to submit a Reply and
the Republic of Uganda to submit a Rejoinder relating to the claims of
both Parties in the current proceedings and fixes the following dates as
time-limits for the filing of those pleadings:

For the Reply of the Democratic Republic of the Congo, 29 May
2002;

For the Rejoinder of the Republic of Uganda, 29 November 2002;
and

Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this twenty-ninth day of November, two
thousand and one, in three copies, one of which will be placed in the

26
ARMED ACTIVITIES (ORDER 29 XI 01) 683

archives of the Court and the others transmitted to the Government
of the Democratic Republic of the Congo and the Government of the
Republic of Uganda, respectively.

(Signed) Gilbert GUILLAUME,
President.

(Signed) Philippe COUVREUR,
Registrar.

Judge ad hoc VERHOEVEN appends a declaration to the Order of the
Court.

(Initialled) G.G.
(Initialled) Ph.C.
